DETAILED ACTION
The office action is a response to an application filed on  June 15,  2021, wherein claims1-6, 8, 10-13, 20-38 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 8, 13, 20, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (Cirik  hereafter) (US 20190306842 A1) in view of Harada (Harada hereafter) (US 20210314054 A1).

Regarding Claim 1  Cirik teaches  A method for wireless communication at a user equipment (UE), comprising:
switching between a plurality of bandwidth parts configured for the UE to communicate with a base station (switch to a default BWP), the plurality of bandwidth parts including at least a first bandwidth part and a second bandwidth part (first DL BWP to the second BWP) (Cirik; [0266] A base station may configure a wireless device with one or more BWPs, [0275] ...A wireless device may switch to a default BWP, for example, based on the random access procedure being unsuccessful. A wireless device may restart the BWP inactivity timer, for example, based on the random access procedure being unsuccessful. [0281]-[0282] A wireless device may receive first DCI indicating switching a first active BWP of the primary cell from the first DL BWP to the second BWP);
determining a beam failure (based on declaring the (RLF) radio link quality) while communicating with the base station using the first bandwidth part according to the switching (switch from an active BWP to a default BWP) (Cirik; [0274]  The wireless device may switch from an active BWP to a default BWP, for example, based on declaring the RLF.);
performing, using the second bandwidth part, a beam failure recovery procedure based at least in part on the determined beam failure (Cirik; [0290] The wireless device 2402 may initiate a BFR procedure for the second BWP (e.g., at time T2), for example, based on detecting the beam failure on the second BWP).
Cirik fails to explicitly teach, transitioning, based at least in part on the determined beam failure, from the first bandwidth part to the second bandwidth part.
However, in the same field of endeavor, Harada teaches, transitioning, based at least in part on the determined beam failure (BLF occurs based on BFD-RS switched based on the instruction), from the first bandwidth part to the second bandwidth part (Harada; [0085]...  When performing the beam failure detection (BFD) operation, ... when a BLF occurs based on BFD-RS ... [0086] the BWP is switched based on the instruction...[0087] ... the BWP switching occurs, the UE starts the RLM/BFD operation (for example, RLM/BFD evaluation) by using the RS set configured for BWP #1 after switching); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik to include the above recited limitations as taught by Harada in order to  suppress the degradation of communication quality (Harada; [0085]). 

Regarding Claim 13  Cirik teaches  A method for wireless communication at a base station,
comprising:
transmitting, to a user equipment (UE), a configuration identifying a plurality of
bandwidth parts for the UE (A base station may configure a wireless device with one or more BWPs,) to use to communicate with the base station by switching between
the plurality of bandwidth parts, the plurality of bandwidth parts including at least a first
bandwidth part and a second bandwidth part, and  (Cirik; [0266] A base station may configure a wireless device with one or more BWPs, [0275] ...A wireless device may switch to a default BWP, for example, based on the random access procedure being unsuccessful. [0286] ...A wireless device 2402 may receive, from a base station 2401, one or more messages comprising configuration parameters... The configuration parameters may comprise BWP configuration parameters for a plurality of BWPs ... The one or more BFR configuration parameters may comprise one or more beam failure recovery request (BFRQ) resources associated with the second BWP. The one or more BFR configuration parameters may comprise an association between each of the one or more second RSs and each of the one or more BFRQ resources. [0287] The wireless device 2402 may receive a first DCI indicating switching a current active BWP from a first BWP to a second BWP (e.g., at time T1). The first DCI may comprise a BWP indicator. The wireless device 2402 may determine that the first DCI indicates BWP switching)
receiving, from the UE on an occasion associated with the second bandwidth part,
a preamble of the beam failure recovery procedure (Cirik; [0291] ... The BFRQ transmission may comprise sending (e.g., transmitting), in a first slot, the at least one preamble via the at least one PRACH resource for the BFR procedure of the second BWP); and
determining, based at least in part on receiving the preamble on the occasion associated 
with the second bandwidth part, that a beam failure has occurred at the UE (Cirik; [0291] ... based on detecting the beam failure on the second BWP ...The wireless device 2402 may reset the first inactivity timer in addition to the stopping the first inactivity timer. The wireless device 2402 may start, from a second slot, monitoring for a BFR response, for example, based on sending (e.g., transmitting) the at least one preamble in the first slot.).
Cirik fails to explicitly teach, the configuration indicating that the UE is to transition to the second bandwidth part to perform a beam failure recovery procedure.
However, in the same field of endeavor, Harada teaches, the configuration indicating (based on the instruction) that the UE is to transition to the second bandwidth part to perform a beam failure recovery procedure (Harada; [0085]...  When performing the beam failure detection (BFD) operation, ... when a BLF occurs based on BFD-RS ... [0086] the BWP is switched based on the instruction...[0087] ... the BWP switching occurs, the UE starts the RLM/BFD operation (for example, RLM/BFD evaluation) by using the RS set configured for BWP #1 after switching); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik to include the above recited limitations as taught by Harada in order to  suppress the degradation of communication quality (Harada; [0085]). 

Regarding Claim 20 Cirik teaches  An apparatus for wireless communication at a user equipment (UE), comprising:
a processor (Cirik; Fig.3)
memory coupled with the processor (Cirik; Fig.3); and
instructions stored in the memory and executable by the processor to cause the apparatus to:
switch between a plurality of bandwidth parts configured for the UE to communicate with a base station (switch to a default BWP), the plurality of bandwidth parts including at least a first bandwidth part and a second bandwidth part (first DL BWP to the second BWP) (Cirik; [0266] A base station may configure a wireless device with one or more BWPs, [0275] ...A wireless device may switch to a default BWP, for example, based on the random access procedure being unsuccessful. A wireless device may restart the BWP inactivity timer, for example, based on the random access procedure being unsuccessful. [0281]-[0282] A wireless device may receive first DCI indicating switching a first active BWP of the primary cell from the first DL BWP to the second BWP);
determining a beam failure (based on declaring the (RLF) radio link quality) while communicating with the base station using the first bandwidth part according to the switching (switch from an active BWP to a default BWP) (Cirik; [0274]  The wireless device may switch from an active BWP to a default BWP, for example, based on declaring the RLF);
perform, using the second bandwidth part, a beam failure recovery procedure based at least in part on the determined beam failure (Cirik; [0290] The wireless device 2402 may initiate a BFR procedure for the second BWP (e.g., at time T2), for example, based on detecting the beam failure on the second BWP).
Cirik fails to explicitly teach, transition, based at least in part on the determined beam failure, from the first bandwidth part to the second bandwidth part.
However, in the same field of endeavor, Harada teaches, transitioning, based at least in part on the determined beam failure (BLF occurs based on BFD-RS switched based on the instruction), from the first bandwidth part to the second bandwidth part (Harada; [0085]...  When performing the beam failure detection (BFD) operation, ... when a BLF occurs based on BFD-RS ... [0086] the BWP is switched based on the instruction...[0087] ... the BWP switching occurs, the UE starts the RLM/BFD operation (for example, RLM/BFD evaluation) by using the RS set configured for BWP #1 after switching); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik to include the above recited limitations as taught by Harada in order to  suppress the degradation of communication quality (Harada; [0085]). 

Regarding Claim 32  Cirik teaches  An apparatus for wireless communication at a base station, comprising:
a processor (Cirik; Fig.3)
memory coupled with the processor (Cirik; Fig.3); and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit, to a user equipment (UE), a configuration identifying a plurality of
bandwidth parts for the UE  (A base station may configure a wireless device with one or more BWPs,) to use to communicate with the base station by switching between
the plurality of bandwidth parts, the plurality of bandwidth parts including at least a first
bandwidth part and a second bandwidth part, and  (Cirik; [0266] A base station may configure a wireless device with one or more BWPs, [0275] ...A wireless device may switch to a default BWP, for example, based on the random access procedure being unsuccessful. [0286] ...A wireless device 2402 may receive, from a base station 2401, one or more messages comprising configuration parameters... The configuration parameters may comprise BWP configuration parameters for a plurality of BWPs ... The one or more BFR configuration parameters may comprise one or more beam failure recovery request (BFRQ) resources associated with the second BWP. The one or more BFR configuration parameters may comprise an association between each of the one or more second RSs and each of the one or more BFRQ resources. [0287] The wireless device 2402 may receive a first DCI indicating switching a current active BWP from a first BWP to a second BWP (e.g., at time T1). The first DCI may comprise a BWP indicator. The wireless device 2402 may determine that the first DCI indicates BWP switching)
receive, from the UE on an occasion associated with the second bandwidth part,
a preamble of the beam failure recovery procedure (Cirik; [0291] ... The BFRQ transmission may comprise sending (e.g., transmitting), in a first slot, the at least one preamble via the at least one PRACH resource for the BFR procedure of the second BWP); and
determine, based at least in part on receiving the preamble on the occasion associated 
with the second bandwidth part, that a beam failure has occurred at the UE (Cirik; [0291] ... based on detecting the beam failure on the second BWP ...The wireless device 2402 may reset the first inactivity timer in addition to the stopping the first inactivity timer. The wireless device 2402 may start, from a second slot, monitoring for a BFR response, for example, based on sending (e.g., transmitting) the at least one preamble in the first slot.).
Cirik fails to explicitly teach, the configuration indicating that the UE is to transition to the second bandwidth part to perform a beam failure recovery procedure.
However, in the same field of endeavor, Harada teaches, the configuration indicating (based on the instruction) that the UE is to transition to the second bandwidth part to perform a beam failure recovery procedure (Harada; [0085]...  When performing the beam failure detection (BFD) operation, ... when a BLF occurs based on BFD-RS ... [0086] the BWP is switched based on the instruction...[0087] ... the BWP switching occurs, the UE starts the RLM/BFD operation (for example, RLM/BFD evaluation) by using the RS set configured for BWP #1 after switching); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik to include the above recited limitations as taught by Harada in order to  suppress the degradation of communication quality (Harada; [0085]). 

Regarding Claim 8, 27,   Cirik-Harada teaches The method of claim 1,
Cirik teaches further comprising: starting a timer associated with the beam failure recovery procedure based at least in part on the transitioning from the first bandwidth part to the second bandwidth part (Cirik; [0360] ... The one or more configuration parameters may indicate a beam failure recovery timer. The one or more configuration parameters may indicate a number (e.g., maximum number) of uplink transmissions (e.g., before determining that a random access procedure is unsuccessful). The wireless device may switch an active BWP of the secondary cell to the first BWP. Based on the switching the active BWP of the secondary cell to the first BWP, the wireless device may start the BWP inactivity timer).

Claims  2, 3, 21, 22,  and  33 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik-Harada in view of Guan  (Guan hereafter) (US 20210314054 A1).

Regarding Claims 2 and 21,  Cirik-Harada teaches  The method of claim 1, further comprising:
Cirik-Harada fails to explicitly teach, receiving a configuration indicating that the UE is to transition to the second bandwidth part to perform the beam failure recovery procedure
However, in the same field of endeavor, Guan teaches, receiving a configuration indicating that the UE is to transition to the second bandwidth part to perform the beam failure recovery procedure (Guan; [0255] Specifically, the terminal device has detected n (for example, n is a beam failure threshold) consecutive BFIs. In other words, when a failure has been declared, if configurations of control channels in different BWPs are the same, the terminal device switches the BWP, but maintains all counters/time windows. After switching to BWP #y, the terminal device may perform, according to the prior art, a beam failure recovery procedure such as discovery of a new available beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada to include the above recited limitations as taught by Guan in order to discover a new available beam after a beam failure. (Guan; [0177]). 

Regarding Claim 3,  22, and 33  Cirik-Harada-Guan teaches The method of claim 2, 
Cirik-Harada fails to explicitly teach, wherein the configuration comprises an indicator of a first mode of a set of modes, wherein the first mode indicates that the UE is to transition to the second bandwidth part to perform the beam failure recovery procedure (Cirik; [0287] The wireless device 2402 may receive a first DCI indicating switching a current active BWP from a first BWP to a second BWP (e.g., at time T1). The first DCI may comprise a BWP indicator), and wherein a second mode of the set of modes indicates that the UE is to perform the beam failure recovery procedure on the first bandwidth part based at least in part on the first bandwidth part being an active bandwidth part for the UE when the beam failure was determined (Cirik; [0289] The wireless device 2402 may detect a beam failure on the second BWP, for example, if the first radio link quality of the one or more first RSs satisfies certain criteria (e.g., at time T2). The wireless device 2402 may determine that a beam failure may occur, for example, if RSRP/SINR of the one or more first RSs is less than the first threshold and/or if BLER is greater than the first threshold... [0290] The wireless device 2402 may initiate a BFR procedure for the second BWP (e.g., at time T2), for example, based on detecting the beam failure on the second BWP. The wireless device 2402 may start a second timer (e.g., if configured) and/or initiate a candidate beam identification procedure, for example, based on initiating the BFR procedure)


Claims  4, 5, 23, 24, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik-Harada-Guan in view of Cheng et.al. (Cheng hereafter) (US 20190166555 A1).
	
Regarding Claim 4, 23, and 34  Cirik-Harada-Guan teaches The method of claim 2, 
Cirik-Harada-Guan fails to explicitly teach, wherein the configuration comprises a first configuration for the first bandwidth part and a second configuration for the second bandwidth part, the second configuration comprising an indication of one or more of a set of beams for beam recovery, a set of resources for a random access procedure, or a recovery search space of a control resource set
However, in the same field of endeavor, Cheng teaches, wherein the configuration comprises a first configuration for the first bandwidth part and a second configuration for the second bandwidth part, the second configuration comprising an indication of one or more of a set of beams for beam recovery, a set of resources for a random access procedure, or a recovery search space of a control resource set (Cheng; [0043]... a first BWP configuration, a second BWP configuration and a BWP inactivity timer are received from a base station by a UE..[0050] ... different beams are used on the first BWP (e.g., BWP30) and the second BWP (e.g., BWP30). Therefore, after the BS receives a PUCCH, the BS configures the UE to find the candidate beam on the first BWP (e.g., BWP30), where the PBFR is declared).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada-Guan to include the above recited limitations as taught by Cheng in order to recover beam failure. (Cheng; [0004]). 

Regarding Claim 5, 24, and 35  Cirik-Harada-Guan -Cheng teaches The method of claim 4, 
Cirik-Harada-Guan fails to explicitly teach, wherein the first configuration lacks the indication the set of beams for beam recovery, the set of resources for the random access procedure, and the recovery search space of the control resource set
However, in the same field of endeavor, Cheng teaches, wherein the first configuration lacks the indication the set of beams for beam recovery, the set of resources for the random access procedure, and the recovery search space of the control resource set (Cheng; [0031] ...BFRQ may be transmitted via a contention-free random-access channel (RACH) (e.g., a beam-failure-recovery-request-RACH-resource). In another implementation, each BWP will have its own PUCCH resource configuration, and the BFRQ may be transmitted via a physical uplink control channel (PUCCH)...
[0032] ... BWP configuration further includes a beam failure recovery configuration... the beam failure recovery configuration is associated with a CORESET).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada-Guan to include the above recited limitations as taught by Cheng in order to recover beam failure. (Cheng; [0004]). 

Claims  6, 10, 25, 26, 29, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik-Harada-Cheng.

Regarding Claim 6, 25,  and 36 Cirik-Harada teaches The method of claim 1, 
Cirik-Harada fails to explicitly teach, further comprising: receiving a configuration for the plurality of bandwidth parts for the UE;
determining, based at least in part on identifying that the received configuration indicates beam failure parameters for the second bandwidth part, that the UE is to transition to the second bandwidth part to perform the beam failure recovery procedure
However, in the same field of endeavor, Cheng teaches, receiving a configuration for the plurality of bandwidth parts for the UE (Cheng; [0032] ... CORESETs for  the beam failure recovery
procedure are configured for both the active BWP and the default BWP); and
determining, based at least in part on identifying that the received configuration indicates beam failure parameters for the second bandwidth part, that the UE is to transition to the second bandwidth part to perform the beam failure recovery procedure (Cheng; [0035]... In action 410, a beam failure is declared and a beam failure recovery is triggered on the active BWP. Meanwhile, the BWP 
inactivity timer stops when the beam failure recovery is triggered at a time point (e.g., t1). In action 420, the UE performs measurements to find the qualified beam a beam on the active BWP (e.g., BWP10). In action 430, the UE sends a BFRQ to the BS on the active BWP (e.g., BWP10). In action 440, the UE receives the response of the BFRQ (e.g., the beam failure recovery 
response) from the BS on the active BWP (e.g., BWP10)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada to include the above recited limitations as taught by Cheng in order to recover beam failure. (Cheng; [0004]). 

Regarding Claim 37 Cirik-Harada-Cheng teaches, The apparatus of claim 36, 
Cirik-Cheng fails to explicitly teach, wherein the transmitted configuration further indicates that the UE 1s to transition to the second bandwidth part to perform the beam failure recovery procedure by failing to indicate beam failure parameters for the first bandwidth part.
However, in the same field of endeavor, Harada teaches, wherein the transmitted
configuration further indicates that the UE is to transition to the second bandwidth part to
perform the beam failure recovery procedure by failing to indicate beam failure parameters for
the first bandwidth part (Harada; [0095] ... the UE discards the RS #0 measurement result before the BWP switching and starts RLM/BFD evaluation after the BWP switching. Specifically, the UE performs the RLM/BFD evaluation based on RS #1 configured in BWP #1 after the switching.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Cheng to include the above recited limitations as taught by Harada in order to  suppress the degradation of communication quality (Harada; [0085]).

Regarding Claim 10, 29,  and 38  Cirik-Harada teaches The method of claim 1, 
Cirik-Harada fails to explicitly teach, further comprising: identifying a hopping pattern for the plurality of bandwidth parts configured for the UE, wherein the hopping pattern indicates a plurality of  time periods during which a different bandwidth part of the plurality of bandwidth parts is used by the UE to communicate with the base station, and wherein the switching between the plurality of bandwidth parts is according to the identified hopping pattern
However, in the same field of endeavor, Cheng teaches, identifying a hopping pattern for the plurality of bandwidth parts configured for the UE, wherein the hopping pattern indicates a plurality of  time periods during which a different bandwidth part of the plurality of bandwidth parts is used by the UE to communicate with the base station, and wherein the switching between the plurality of bandwidth parts is according to the identified hopping pattern (Cheng; [0039] FIG. 5 ... [0040] After the UE switches from the initial active BWP (e.g., BWP12) to the default BWP (e.g., BWP22) at a time point (e.g., t3), the UE monitors the serving PDCCH on the default BWP (e.g., BWP22). In action 530, a beam failure is declared and the beam failure recovery procedure is triggered on the default BWP 22, and the BWP inactivity timer stops at a time point (e.g., t4)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada to include the above recited limitations as taught by Cheng in order to recover beam failure. (Cheng; [0004]). 

Regarding Claim 26  Cirik-Harada-Cheng teaches, The apparatus of claim 25, 
Cirik-Cheng fails to explicitly teach,  wherein the instructions are further executable by the processor to cause the apparatus to:
identify that the received configuration fails to indicate beam failure parameters for the first bandwidth part, wherein determining that the UE is to transition to the second bandwidth part to perform the beam failure recovery procedure is further based at least in part on identifying that the received configuration fails to indicate the beam failure parameters for the first bandwidth part
However, in the same field of endeavor, Harada teaches, identify that the received configuration fails to indicate beam failure parameters for the first bandwidth part, wherein determining that the UE is to transition to the second bandwidth part to perform the beam failure recovery procedure is further based at least in part on identifying that the received configuration fails to indicate the beam failure parameters for the first bandwidth part (Harada; [0086] ...the UE does not notify or transmit, but discards the RLM/BFD evaluation whose evaluation period is in the middle in BWP #0 before switching. FIG. 4B shows a case where the measurement operation in the middle of the evaluation period is reset in BWP #0 before switching when the BWP switching is performed. [0087] When the BWP switching occurs, the UE starts the RLM/BFD operation (for example, RLM/BFD evaluation) by using the RS set configured for BWP #1 after switching).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Cheng to include the above recited limitations as taught by Harada in order to  suppress the degradation of communication quality (Harada; [0085]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik-Harada in view of                                                                                                    
Kou et al. (Kou hereafter) (US 20200236566 A1).

Regarding Claim 12  Cirik-Harada teaches The method of claim 1, 
Cirik teaches, wherein performing the beam failure recovery procedure using the second bandwidth part comprises:
transmitting, on the selected beam, a preamble of the beam failure recovery procedure (Cirik; [0304] [0304] The random access procedure may comprise the wireless device 2802 selecting an RS (e.g., a selected RS) from the one or more second RSs. The selected RS may be associated with a BFRQ resource. The BFRQ resource may be one of the one or more BRFQ resources. The BFRQ resource may comprise at least one preamble and/or at least one random access channel resource of the first BWP); and
receiving, in response to the transmitted preamble, a response of the beam failure recovery procedure (Cirik; [0305] ...the BFR procedure is initiated, at step 2912 the wireless device may transmit a BFRQ signal and stop the BWP inactivity timer. At step 2914, the wireless device may receive a BFR response. The BFR response may be received via DCI. At step 2916, if the BFR response is received, the wireless device may successfully complete the BFR procedure).
Cirik-Harada fails to explicitly teach, measuring a signal quality of one or more reference signals of a set of one or more beams for beam recovery.
selecting, based at least in part on the measured signal quality of the one or more reference signals, a beam of the set of one or more beams for beam recovery
However, in the same field of endeavor, Kou teaches, measuring a signal quality of one or more reference signals of a set of one or more beams for beam recovery (Kou; [0047 ... the signal quality metric used for beam failure recovery is the same as the signal quality metric used for the RLM. For example, both the signal quality metrics use reference signal received power (RSRP) or signal to noise ratio (SINR). The signal quality metric used for beam failure recovery may be different from the signal quality metric used for the RLM.]);
selecting, based at least in part on the measured signal quality of the one or more reference signals, a beam of the set of one or more beams for beam recovery (Kou; [0045] ... In condition that the UE identifies that there are new beams which can meet communication requirements, the UE transmits a beam failure recovery request to the network side to request beam recovery, so as to perform the normal communication, where the beam failure recovery request usually carries information on new beams);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada to include the above recited limitations as taught by Kou in order to perform the normal communication (Kou; [0045]).

Claims  11, 28, and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik-Harada in view of Lee et al.  (Lee hereafter) (US 20200404690 A1).

Regarding Claims 11 and 30 Cirik-Harada teaches The method of claim 1, 
Cirik-Harada fails to explicitly  teach, wherein determining the beam failure comprises:
counting, while communicating the base station using the plurality of bandwidth
parts according to the switching, a number of instances of beam failure for beams associated with
the plurality of bandwidth parts
identifying that the counted number of instances of the beam failure satisfies a
threshold value
determining the beam failure associated with the plurality of bandwidth parts
based at least in part on the counted number of instances of the beam failure satisfying the
threshold value
	However, in the same field of endeavor, Lee teaches, counting, while communicating the base station using the plurality of bandwidth parts according to the switching, a number of instances of beam failure for beams associated with the plurality of bandwidth parts (Lee; [0167] ... A maximum number of beam failure instances may be used for a WTRU to switch to a default BWP);
	identifying that the counted number of instances of the beam failure satisfies a threshold value (Lee; [0167] ... A WTRU may stay in an active BWP if the maximum number of beam failure instance is not reached. The maximum number of beam failure instance may be determined based on the inactivity timer length); and
	determining the beam failure associated with the plurality of bandwidth parts based at least in part on the counted number of instances of the beam failure satisfying the threshold value (Lee; [0167] ... A WTRU may stay in an active BWP if the maximum number of beam failure instance is not reached. The maximum number of beam failure instance may be determined based on the inactivity timer length. A WTRU may keep counting the beam failure instance irrespective of the BWP switch).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada to include the above recited limitations as taught by Lee in order to   add flexibility to resource usage (Lee; [0075]).

Regarding Claim 28 Cirik-Harada teaches The apparatus of claim 27, 
Cirik fails to explicitly  teach, wherein the transitioning from the first bandwidth part to the second bandwidth part is performed after expiry of a timer associated with beam failure detection
However, in the same field of endeavor, Harada teaches, wherein the transitioning from the first bandwidth part to the second bandwidth part is performed after expiry of a timer associated with beam failure detection (Harada; [0086] When the BWP is switched based on the instruction (for example, DCI) from the base station or the timer... measurement operation in the middle of the evaluation period is reset in BWP #0 before switching when the BWP switching is performed),
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik to include the above recited limitations as taught by Harada in order to  suppress the degradation of communication quality (Harada; [0085]).
Cirik-Harada fails to explicitly  teach,  the timer associated with the beam failure recovery procedure started after the expiry of the timer associated with the beam failure detection and a beam switching gap duration
However, in the same field of endeavor, Lee teaches,  the timer associated with the beam failure recovery procedure started after the expiry of the timer associated with the beam failure detection and a beam switching gap duration (Lee; [0167] ... after switching BWP may be determined based on the beam failure detection RS configured for the CORESETs. For example, if the same set of beam failure detection RS is configured for the CORESETs in the active BWP and the CORESETs in the default BWP, the WTRU may continue beam failure instance counter (and/or beam failure recovery timer) after switching BWP from active BWP to default BWP;).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cirik-Harada to include the above recited limitations as taught by Lee in order to   add flexibility to resource usage (Lee; [0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416                

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416